ACCEPTED
                                                                                     03-16-00133-CR
                                                                                           13147483
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                              10/10/2016 11:50:49 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                                No. 03-16-00133-CR

                                     In the                    FILED IN
                                                        3rd COURT OF APPEALS
                             COURT OF APPEALS                AUSTIN, TEXAS
                                    For the             10/10/2016 2:42:00 PM
                    THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                   at Austin                     Clerk
                    ______________________________________

                  On Appeal from the 264th Judicial District Court of
                                Bell County, Texas
                               Cause Number 74451
                   ______________________________________

                     KEEVIN DASHAWN BYRD, Appellant
                                      v.
                       THE STATE OF TEXAS, Appellee
                    _____________________________________

                    MOTION TO WITHDRAW AS COUNSEL
                    _____________________________________

    TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
APPEALS:

      After a diligent review of the record, the undersigned has determined that

there are no points of error which, in good conscience, could be raised in this

appeal.      Therefore, the undersigned has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967). For that reason, the undersigned requests

that she be allowed to withdraw from this case so that Appellant may pursue a pro

se appeal.



                                          1
                                     PRAYER

        WHEREFORE,        PREMISES           CONSIDERED,       Kristen   Jernigan,

court-appointed counsel for Appellant in the above styled and numbered cause,

respectfully prays that the Court grant this motion to withdraw.

                                              Respectfully submitted,

                                              ____/s/ Kristen Jernigan___________
                                              KRISTEN JERNIGAN
                                              State Bar Number 90001898
                                              207 S. Austin Ave.
                                              Georgetown, Texas 78626
                                              (512) 904-0123
                                              (512) 931-3650 (fax)
                                              Kristen@txcrimapp.com


                         CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the

foregoing Motion to Withdraw as Counsel has been mailed to the Bell County

District Attorney’s Office, P.O. Box 540, Belton, Texas 76513 on October 10,

2016.


                                       ______/s/ Kristen Jernigan_____________
                                       Kristen Jernigan




                                         2